DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/747,484, filed on 01/23/2013.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 09/10/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 8-10, 12 and 13 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hsu et al. (USP No. 8,724,237), hereinafter “Hsu”.
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claim 8, Hsu discloses an image capturing optical lens assembly comprising six lens elements (see Fig. 7, Table 7), the six lens elements being, in order from an object side to an image side: a first lens element (410), a second lens element (420), a third lens element (430), a fourth lens element (440), a fifth lens element (450), and a sixth lens element (460): wherein each of the six lens elements comprises an object-side surface facing towards the object side and an image-side surface facing towards the image side; wherein the image-side surface of the first lens element (410) is concave in a paraxial region thereof, the image-side surface of the second lens element (420) is convex in a paraxial region thereof, the third lens element (430) has negative refractive power, the image-side surface of the third lens element is concave in a paraxial region thereof, the fifth lens element (450) has positive refractive power, the object-side surface of the fifth lens element is convex in a paraxial region thereof, the sixth lens element (460) has negative refractive power, the image-side surface of the sixth lens element is concave in a paraxial region thereof, and the sixth lens element has at least one inflection point on the image-side surface thereof (see Fig. 7, Table 7); wherein the image capturing optical lens assembly has a total of six lens elements (see Fig. 7), and an absolute value of a focal length of the third lens element is greater than an absolute value of a focal length of the fifth lens element (Table 7).
Regarding claim 9, Hsu further discloses wherein the object-side surface of the fourth lens element is convex in a paraxial region thereof (Table 7).
Regarding claim 10, Hsu further discloses  wherein the image-side surface of the fourth lens element is concave in a paraxial region thereof (Table 7).
Regarding claim 12, Hsu further discloses wherein an absolute value of a focal length of the fourth lens element is greater than an absolute value of a focal length of the first lens element, an absolute value of a focal length of the second lens element, an absolute value of a focal length of the third lens element, an absolute value of a focal length of the fifth lens element, and an absolute value of a focal length of the sixth lens element (Table 7).
Regarding claim 13, Hsu further discloses wherein an absolute value of a focal length of the third lens element is greater than an absolute value of a focal length of the second lens element (Table 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2 and 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Hsu et al. (USP No. 8,724,237) in view of Hsu et al. (USPG Pub No. 2013/0070346), hereinafter “Hsu ‘346”.
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Regarding claim 1, Hsu discloses an image capturing optical lens assembly comprising six lens elements (see Fig. 9, Table 9), the six lens elements being, in order from an object side to an image side: a first lens element (510), a second lens element (520), a third lens element (530), a fourth lens element (540), a fifth lens element (550), and a sixth lens element (560): wherein each of the six lens elements comprises an object-side surface facing towards the object side and an image-side surface facing towards the image side (see Fig. 9); wherein the image-side surface of the first lens element (510) is concave in a paraxial region thereof, the image-side surface of the second lens element (520) is convex in a paraxial region thereof, the third lens element (530) has negative refractive power, the image-side surface of the third lens element is concave in a paraxial region thereof, the fifth lens element (550) has positive refractive power, the sixth lens element (560) has negative refractive power, the object-side surface of the sixth lens element is convex in a paraxial region thereof, the image-side surface of the sixth lens element is concave in a paraxial region thereof, and the sixth lens element has at least one inflection point on the image-side surface thereof (see Fig. 9. Tables 9, 13, 15); wherein the image capturing optical lens assembly has a total of six lens elements (see Fig. 9). Hsu discloses the claimed invention, but does not specify and an absolute value of a focal length of the third lens element is greater than an absolute value of a focal length of the first lens element. In the same field of endeavor, Hsu ‘346 discloses and an absolute value of a focal length of the third lens element is greater than an absolute value of a focal length of the first lens element (Table 11). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the lens assembly of Hsu with and an absolute value of a focal length of the third lens element is greater than an absolute value of a focal length of the first lens element of Hsu ‘346 for the purpose of providing an optical lens assembly that has excellent imaging quality without too long of the total track length (Paragraph 6).
Regarding claim 2, Hsu further discloses wherein the image-side surface of the fifth lens element is convex in a paraxial region thereof, and each of the six lens elements is a single and non-cemented lens element (Table 9).
Regarding claim 4, Hsu further discloses wherein an absolute value of a curvature radius of the object-side surface of the fourth lens element is greater than an absolute value of a curvature radius of the image-side surface of the fourth lens element (Table 5).
Regarding claim 5, Hsu further discloses wherein an absolute value of a focal length of the third lens element is greater than an absolute value of a focal length of the sixth lens element (Table 9).
Regarding claim 6, Hsu further discloses wherein an axial distance between the first lens element and the second lens element is greater than an axial distance between the second lens element and the third lens element (Table 9).
Regarding claim 7, Hsu further discloses wherein an axial distance between the first lens element and the second lens element is greater than an axial distance between the fifth lens element and the sixth lens element (Table 9).
Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references, alone or in combination, disclose or teach the image capturing optical lens assembly of claim 1 further comprising wherein the six lens elements are made of plastic materials, the image capturing optical lens assembly further comprises an aperture stop, and specifically comprising an axial distance between the aperture stop and a non-axial critical point on the image-side surface of the sixth lens element is Dsc, an axial distance between the object-side surface of the first lens element and an image plane is TL, and the following relationship is satisfied: 0.5 < Dsc/TL < 1.0 as disclosed in claim 3.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references, alone or in combination, disclose or teach the image capturing optical lens assembly of claim 8, wherein the object-side surface and the image-side surface of each of the six lens elements are both aspheric, the image capturing optical lens assembly further comprises an aperture stop, and further comprising an axial distance between the aperture stop and a non-axial critical point on the image-side surface of the sixth lens element is Dsc, an axial distance between the object-side surface of the first lens element and an image plane is TL, and the following relationship is satisfied: 0.5 < Dsc/TL < 1.0 as disclosed in claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/16/2022